DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 28 October 2020 is acknowledged and has been entered. Status of the Claims
Claims 1-4 and 11 have been canceled.
Claims 5-8 have been withdrawn.
New claim 12 has been submitted.
Claims 9-10 and 12 are presented for examination on the merits.

Note on claim interpretation: For purposes of examination the claims are given their broadest reasonable interpretation (BRI). A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (a whereby “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”)
	Thus the BRI of the claims as amended is a method comprising the step of “ingesting a metabolic syndrome inhibitor comprising soybean hypocotyl oil”. The method is directed to “inhibiting” metabolic syndrome, thus the subject group could be anyone capably of ingestion. The composition that is ingested can include anywhere from 1 to 100% soybean hypocotyl oil along with any other additional ingredients. Therefore, the composition being ingested could be soybeans themselves, which necessarily contain hypocotyl oil (see attached reference Liu (1997)), which is also known as germ oil.

	Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10 and 12 stand/are rejected under 35 U.S.C. 102(a)(2 ) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Ozawa et al. (6,814,998).
Ozawa et al. beneficially teach soybean hypocotyl oil (i.e., germ oil) as an active ingredient in compositions in an amount of greater than 15% for treating high serum cholesterol.  (see entire document, including e.g., paragraphs [0002], [0014], [0027], claim 17).
The cited reference does not teach the inhibition of metabolic syndrome or body fat accumulation. However, as stated previously the intended result of a method does not effectively limit the claimed method, as such a result would be a necessary consequence of the positively recited step of ingesting the soybean oil. Particularly, when the amount can be anywhere from 10 to 100% of the ingested composition. Furthermore, the subject group is not limited to persons diagnosed with metabolic syndrome (i.e., treating metabolic syndrome), but could be anyone ingesting the composition containing the soybean oil, since the method is for inhibiting metabolic syndrome/ body fat accumulation.
Applicant has apparently found a new property of the soybean germ oil of Ozawa et al. (cited by Applicant as Patent Document 6). However, a composition of matter that is old in the art cannot be patented by one who discovers a previously unknown property of that composition. Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 227 U.S.P.Q. (BNA) 773 (Fed. Cir. 1985). Furthermore, the claimed method could be considered a new use of the soybean germ oil; however, as currently drafted the claims inhibiting metabolic syndrome and body fat accumulation.
Consequently, the claimed method appears to be anticipated by the cited reference.
Alternatively, the instant claims rejected under U.S.C. 103(a) as being unpatentable over Ozawa et al. (6,814,998) in view of Lee (2009) [cited by Applicant in the IDS filed 12/28/2018].
Though, Ozawa et al. may be silent regarding the effect of administration of soybean germ oil on bodyfat accumulation, Lee beneficially teaches a main component of soybean germ oil (i.e., β-sitosterol) has fat cell differentiation-inhibiting and fat accumulation-inhibiting effects.

The adjustment of particular conventional working conditions (e.g., determining the optimum level of active components in an administered composition depending on the desired effect, subject response, age, size, etc. ) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.
Response to Arguments
Applicant’s amendments/arguments, filed with respect to 35 USC 112(a) have been fully considered and are persuasive.  The 35 USC 112 rejections of the previous Office action have been withdrawn. 
Applicant's amendments/arguments filed with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive.
Applicant asserts that: In the instant case, as described in the subject specification at paragraph [0007], the action mechanism for phytosterols included in a soybean hypocotyl oil etc. to reduce body cholesterol has been known at the time of the effective filing date of the subject application. However, it has NOT been known at the time of the effective filing date of the subject application that the soybean hypocotyl oil inhibits the body fat accumulation. The subject inventors have first found that a soybean hypocotyl oil has an action of inhibiting accumulation of body fats, particularly visceral fats and an action of suppressing increase of the blood neutral fat and thus it can be used for inhibiting metabolic syndrome. See paragraph [0011] of the subject specification. Therefore, inhibiting body fat accumulation by ingesting a metabolic syndrome inhibitor comprising a soybean hypocotyl oil as an active ingredient is a new use of the metabolic syndrome inhibitor comprising a soybean hypocotyl oil as an active ingredient, based on unknown properties of the structure.
Applicant further cites, MPEP §2112.02 relating to process claims should be applied. MPEP §2112.02 states “[t]he discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957).”

Applicant further asserts that the rejection fails to provide any rationale or evidence that Ogawa teaches the active step of “inhibiting the body fat accumulation by ingesting a metabolic syndrome inhibitor comprising a soybean hypocotyl oil as an active ingredient” as claimed.
The method as claimed includes only a single active step, which is administration of a composition, which is labled a “metabolic syndrome inhibitor”, that contains anywhere from 10 to 100% soybean hypocotyl oil. The results of this administration is merely a direct consequence of the active step as previously stated. Metabolic syndrome is a combination of a number of conditions, including, elevated cholesterol, blood TG, diabetes, obesity, etc. Thus, treatment of metabolic syndrome suggests that the conditions that make up the syndrome are also effectively treated. Thus it is not surprising that soybean hypocotyl oil that is known to effectively treat metabolic syndromes inhibits the body fat accumulation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RUSSELL G FIEBIG/Examiner, Art Unit 1655